Citation Nr: 0613818	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  95-34 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for postoperative 
residuals of pterygium of the left eye.  

2.  Entitlement to an initial compensable evaluation for 
service-connected sinusitis.  

3.  Entitlement to an initial compensable evaluation for 
service-connected rhinitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran'
ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active duty service from July 1968 to July 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1975 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) above which 
denied service connection for postoperative pterygium of the 
left eye.  The appeal also arises from a June 2003 rating 
decision which granted service connection for sinusitis and 
rhinitis, and assigned noncompensable evaluations.  

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing at the RO in January 2006.  A 
transcript of the hearing is associated with the claims file.  


FINDINGS OF FACT

1.  The objective and competent medical evidence of record is 
in approximate balance as to whether the veteran's current 
postoperative residuals of pterygium of the left eye are 
related to military service.  

2.  The competent and probative evidence of record shows the 
veteran's service-connected sinusitis is characterized by 
sinus infections once or twice a year, with flare-ups about 
seven times a year manifested by occasional headaches, nasal 
congestion, and dryness.  

3.  The competent and probative evidence of record shows the 
veteran's service-connected rhinitis is characterized by 
shortness of breath and 100 percent nasal congestion in one 
nostril most of the time 
CONCLUSIONS OF LAW

1.  Giving the benefit of the doubt to the veteran, the Board 
concludes that the veteran's current postoperative residuals 
of pterygium of the left eye were incurred as a result of 
service.  38 U.S.C.A. §§ 1110, 5101- 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2005).  

2.  The schedular criteria for a 10 percent evaluation, but 
no higher, for service-connected sinusitis have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.96, 4.97, 
Diagnostic Code 6513 (1996).

3.  The schedular criteria for a 10 percent evaluation, but 
no higher, for service-connected rhinitis have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.96, 4.97, 
Diagnostic Code 6522 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006).

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable AOJ decision on a 
claim for VA benefits.  In this regard, the Board notes that 
the claims for service connection and increased rating 
currently on appeal were initiated in April 1994, and 
subsequently denied in a rating decision that was sent to the 
veteran in February 1995.  In May and September 1995, the 
veteran submitted a timely notice of disagreement and 
substantive appeal, respectively, in connection with the 
denied claims, which the Board notes is prior to when the 
VCAA was enacted in November 2000.  

The record shows the RO did not send the veteran a letter 
advising him of the VCAA and its potential effect on his 
claim.  However, the Board finds that the appellant has not 
been prejudiced by this omission for the following reasons.  
The discussion in the June 2003 Statement of the Case (SOC) 
and May 2005 Supplemental Statement of the Case (SSOC), 
issued during the pendency of this appeal, informed the 
veteran of the pertinent law and evidence needed to 
substantiate a claim for service connection.  Likewise, the 
December 2004 SOC informed the veteran of the pertinent law 
and what the evidence must show in order to substantiate his 
claim for an increased rating.  In addition, the Board notes 
the February 1995 and June 2003 rating decisions set forth 
the criteria for entitlement to service connection and an 
increased evaluation, respectively.  As the Federal Circuit 
Court has stated, it is not required "that VCAA notification 
must always be contained in a single communication from the 
VA."  Mayfield, supra, slip op. at 9.

More important, the Board notes that, in March 1996 and 
January 2006, the veteran was afforded hearings in 
conjunction with his claim, where he was given an opportunity 
to testify as to the nature of his disabilities during 
service, after service, and at present.  He was also given 
the opportunity to submit any additional evidence in support 
of his claim at the hearings.  It thus appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Accordingly, we find that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  See also Conway v. Principi, 353 F.3d 1369, 
1374 (2004), holding that the Court of Appeals for Veterans 
Claims must "take due account of the rule of prejudicial 
error."

To whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (Vet. 
App. March 3, 2006), requires more extensive notice in claims 
for compensation, i.e., as to potential downstream issues 
such as disability rating and effective date, the Board finds 
no prejudice to the veteran in proceeding with the present 
decision, since the decision herein grants entitlement to 
compensation and increases the veteran's disability 
evaluation for service-connected disabilities from zero to 10 
percent.  Accordingly, the Board finds that any notice 
deficiencies are moot.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

II.  Facts and Analysis

A.  Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2005).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases become manifest to a degree of 10 percent or 
more within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1101, 1112, 
1113, 1137; 38 C.F.R. § 3.307, 3.309(a).  The veteran's 
claimed left eye disability is not one of those diseases 
subject to presumptive service connection.  




The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inccurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

The veteran has asserted that service connection is warranted 
because the eye disorder he manifested during service 
progressively got worse and resulted in his current 
disability.  After carefully reviewing the evidence of 
record, the Board finds the evidence is in approximate 
balance as to whether the veteran's current disability was 
incurred during service.

The service medical records reflect the veteran was seen for 
a foreign body in his left eye in April 1972.  The examiner 
noted there were pinguecula present bilaterally which were 
very small and not discolored.  The examiner advised the 
veteran of what the disorder was but noted that no further 
treatment or prescription was indicated.  There are no 
additional complaints, findings, or treatment related to an 
eye disability in the service medical records and the 
veteran's eyes were normal at his discharge examination in 
June 1972.  

Private medical records reflect that, in February 1974, the 
veteran was noted to have a chronic pterygium in the nasal 
area of the left eye encroaching the cornea.  The Board notes 
that the February 1974 note also reflects the veteran had a 
pinguecula, but it is not clear whether the pinguecula was 
associated with the right eye or the pterygium in the left 
eye.  The veteran underwent surgery to remove the pterygium 
in the left eye in March 1974.  The discharge summary 
reflects there was a moderate amount of surgical reaction, 
but that the veteran's general condition was satisfactory.  

A March 1994 VA treatment record reflects that the veteran 
complained of recurrent scratching and reddening in his left 
eye.  He was referred to the eye clinic, but there are no 
medical records in the claims file showing a consultation.  

The veteran currently has a pinguecula in his left eye that 
is manifested by persistent irritation and redness.  See 
March 2003 VA fee-basis examination.  At that examination, 
the veteran reported having persisting problems with 
pterygium in the left eye manifested by redness and 
irritation, which the examiner noted was likely explained by 
the current pinguecula.  The examiner stated it was 
impossible to determine the exact etiology of the pinguecula 
without some conjecture, noting that pinguecula is often on 
the continuum with pterygium, with the diagnosis of pterygium 
being used when the pathology has spread out to the corneal 
surface.  The examiner opined that it is more likely than not 
that years of exposure to various environmental irritants, 
such as wind and sun, is what led to the progression of these 
entities, and that it is not likely secondary to a foreign 
body.  

Although the examiner who conducted the March 2003 VA fee-
basis examination did not specifically relate the veteran's 
current pinguecula to the eye problems manifested during 
service, the Board finds that, in resolving reasonable doubt 
in the veteran's favor, the evidence is in approximate 
balance as to whether the veteran's current eye disability 
was first manifested in service.  For the veteran to be 
successful in his appeal, he needs to show only that it is at 
least as likely as not that his current disability was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 5107 
(West 2002).  Here, we believe that standard has been met.  
The Board finds it probative that, although the examiner who 
conducted the March 2003 VA fee-basis examination noted the 
veteran had a small, non-inflammatory foreign body in his 
left eye during service, he did not specifically note the 
veteran's in-service diagnosis of pinguecula, and thus did 
not address whether the veteran's current pinguecula was 
related to the pinguecula manifested during service.  The 
Board also finds it probative that the examiner who conducted 
the March 2003 examination related pinguecula to pterygium, 
noting that the diagnosis of pterygium is used when the 
pathology has spread to the corneal surface.  

In this context, the Board notes the veteran underwent 
surgery to remove a pterygium in his left eye in March 1974, 
less than two years after he was diagnosed with pinguecula 
and discharged from service.  The Board also notes that the 
February 1974 private medical record notes the veteran had a 
pinguecula and pterygium in his eyes, although it is not 
clear whether the two were etiologically related.  Given the 
proximity to service of the manifestation of pterygium, the 
March 2003 examiner's statement relating pinguecula and 
pterygium, the veteran's complaints of recurring eye problems 
after service, and the clinical findings showing the veteran 
currently has pinguecula in the left eye, the Board finds the 
benefit-of-the-doubt doctrine applies, and therefore, finds 
that the post-service manifestation of pterygium and 
pinguecula is related to the in-service manifestation of 
pinguecula.  

The Board does note that a July 1975 VA examination report 
reflects there were no signs of recurrent of pterygium and 
that there is a 20-year gap in the record documenting 
treatment for an eye disability.  Nonetheless, the Board 
finds probative that the veteran was noted to have pinguecula 
and pterygium less than two years after service, and there is 
a competent medical opinion of record relating the two eye 
disorders.  

In summary, having weighed the evidence both in support of 
and against the claim, the Board concludes that the 
preponderance of evidence is not against finding in favor of 
the veteran.  Therefore, without finding error in the 
previous action taken by the RO, the Board will exercise its 
discretion to find that the evidence is in relative 
equipoise, and will conclude that entitlement to service 
connection for postoperative residuals of pterygium of the 
left eye is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert, supra.

B.  Increased ratings

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2005).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Due to the similar medical history and evidence related to 
these increased-rating claims, as well as the similar 
disposition of the issues, the Board will address them in a 
common discussion.  

Service connection for sinusitis and rhinitis was established 
in June 2003, and a noncompensable (zero percent) evaluation 
was assigned under Diagnostic Codes 6513 and 6522, 
respectively, from April 1994.  At that time, the RO 
considered service medical records showing the veteran was 
treated for sinusitis and allergic rhinitis several times 
during service.  Also considered was a March 2003 VA 
examination which reflected the veteran's ongoing symptoms of 
sinusitis and rhinitis were related to the symptoms that 
first began in service.  

The Board notes that in 1996, during the pendency of the 
veteran's claim and appeal, amendments were made to the 
rating criteria evaluating disabilities of the respiratory 
system.  See 58 Fed. Reg. 4,962 (Oct. 7, 1996) (codified at 
38 C.F.R. § 4.97, DCs 6502 to 6847 (2005)).  This amendment 
was made effective from October 7, 1996.  

Accordingly, the Board will review the disability rating 
under the old and new criteria.  See VAOPGCPREC 7-2003.  The 
RO evaluated the veteran's claim under the old regulations in 
making its rating decision dated June 2003.  In December 
2004, the RO issued an SSOC which evaluated the veteran's 
claim using the old and new regulations effective from 
October 7, 1996.  A review of the record demonstrates that 
the RO considered the old and new rating criteria, and the 
veteran was made aware of the changes.  See Bernard v. Brown 
4 Vet. App. 384 (1993).  

As noted, the veteran's service-connected sinusitis is 
currently assigned a noncompensable evaluation under the 
criteria of 38 C.F.R. § 4.97, DCs 6513 (2003).  Prior to 
October 1996, chronic maxillary sinusitis warranted a 
noncompensable evaluation if manifested by mild or occasional 
symptoms or if there are only X-ray manifestations.  A 10 
percent evaluation was warranted for moderate sinusitis with 
discharge, crusting, scabbing, or infrequent headaches.  A 30 
percent evaluation was warranted for severe sinusitis with 
frequently incapacitating recurrences, severe and frequent 
headaches, purulent discharge or crusting reflecting 
purulence.  See 38 C.F.R. § 4.97, DC 6513 (1996).  

Under the revised criteria effective in October 1996, chronic 
maxillary sinusitis is rated under the General Rating Formula 
for Sinusitis.  Under the general rating formula, chronic 
maxillary sinusitis warrants a noncompensable evaluation when 
detected by X-ray only, and a 10 percent evaluation when 
manifested by one or two incapacitating episodes per year 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or three to six non-incapacitating episodes per 
year characterized by headaches, pain, and purulent discharge 
or crusting.  A 30 percent evaluation is warranted when there 
are three or more incapacitating episodes per year of 
sinusitis requiring prolonged antibiotic treatment, or more 
than six non-incapacitating episodes per year characterized 
by headaches, pain, and purulent discharge or crusting.  The 
note following the rating criteria states that an 
incapacitating episode of sinusitis means one that requires 
bedrest and treatment by a physician.  See 38 C.F.R. § 4.97, 
DC 6513 (2005).  

Prior to October 1996, chronic, atrophic rhinitis warranted a 
10 percent evaluation when manifested by definite atrophy of 
intranasal structure and moderate secretion.  A 30 percent 
evaluation was warranted when manifested by moderate crusting 
and ozena with atrophic changes.  See 38 C.F.R. § 4.97, DC 
6501 (1996).




Under DC 6522, effective October 1996, allergic or vasomotor 
rhinitis warrants a 10 percent evaluation when there are no 
polyps but there is greater than 50-percent obstruction of 
nasal passage on both sides or complete obstruction on one 
side.  A 30 percent evaluation is warranted when manifested 
by polyps.  

Review of the pertinent evidence shows the veteran's service-
connected sinusitis and rhinitis fluctuate in intensity but 
are consistently manifested by occasional headaches, nasal 
congestion and dryness, and shortness of breath.  At the 
January 2006 Travel Board hearing, the veteran testified that 
he has sinus infections once or twice a year, with flare-ups 
about seven times a year.  He testified that the flare-ups 
cause dripping and running down his throat, headaches above 
and under his eyes, numbness in his face, and nasal 
congestion.  The veteran explained that, of the seven flare-
ups of infection, three are totally incapacitating to the 
point where he cannot work and stays in the bed.  He also 
testified that he puts ointment on his nostrils each night to 
prevent dryness and crusting.  

On VA examination in April 2004 and March 2003, there was 
frontal or maxillary tenderness, but there was no purulent 
nasal discharge.  In addition, the March 2003 VA examination 
report reflects the left side of the veteran's nose was 
swollen and erythematous turbinate (characterized by 
redness).  VA treatment records, dated from November 2000 to 
January 2005, and private medical records, dated from June 
1976 to January 2003, reflect the veteran has been prescribed 
medication, including antibiotics, cortisteriods, and 
antihistamines, to treat his symptoms when they occur.  A 
January 2003 VA treatment record reflects the veteran 
complained of chronic recurrent sinus infection which usually 
occurred that time of year.  The physician noted there were 
no current signs of infection but prescribed him an 
antibiotic for him to have on hand.  Likewise, a January 2003 
private medical record from B.L.W., MD, reflects the veteran 
was prescribed antibiotics after examination of his tympanic 
membranes and oropharynx revealed anterior turbinate 
hypertrophy bilaterally and postnasal drip, respectively.  




Given the evidence showing the veteran has infrequent 
headaches as well as dryness and crusting associated with 
service-connected sinusitis, the Board finds the veteran's 
disability warrants a 10 percent evaluation, but no higher, 
under DC 6513 (1996).  A 30 percent evaluation is not 
warranted because the evidence does not show the veteran has 
severe sinusitis manifested by frequent incapacitating 
recurrences, severe and frequent headaches, or purulent 
discharge or crusting reflecting purulence.  In this context, 
the Board notes the veteran's sinusitis more nearly 
approximates a "moderate" disability as he testified that 
he has incapacitating sinus flare-ups about three times a 
year.  In addition, there is no evidence showing the 
veteran's headaches are severe and frequent, and the April 
2004 and March 2003 VA examination reports show there were no 
findings of purulent nasal discharge.  

In evaluating the veteran's sinusitis claim under the General 
Rating Formula for Sinusitis, the Board notes the veteran has 
testified that he has about three incapacitating episodes of 
sinusitis a year that cause him to stay at home in bed.  
However, the Board finds the evidence does not show his 
incapacitating episodes require treatment by a physician.  In 
this regard, the Board notes the veteran testified at his 
Travel Board hearing that when the incapacitating episodes 
occur he tries to take care of them himself with the 
medication prescribed by VA physicians.  In addition, the 
Board notes that a January 2003 VA treatment record shows the 
veteran sought treatment and medication for recurring sinus 
infections that generally occurred during that time.  The 
veteran was noted to request medication to treat the 
recurring infections because he lived far away from the VA 
Medical Center.  Thus, the Board concludes that the veteran's 
recurring episodes do not require treatment from a physician, 
but rather can be treated with medication administrated by 
the veteran.  

In evaluating the veteran's rhinitis claim under the rating 
criteria in effect prior to October 1996, the Board finds 
that an increased, compensable evaluation is not warranted 
under 38 C.F.R. § 4.97, DC 6501 (1996) because there is no 
objective medical evidence showing there is definite atrophy 
of intranasal structure, moderate secretion, or ozena.  In 
this context, the Board again notes there were no clinical 
findings of purulent nasal discharge at the April 2004 and 
March 2003 VA examinations.  

In evaluating the veteran's claim under the revised criteria 
of DC 6522, the Board finds that the preponderance of the 
evidence supports an increased evaluation to 10 percent, but 
no higher.  The Board notes the evidence does not show the 
veteran has polyps associated with rhinitis; however, there 
is evidence showing he suffers from nasal congestion.  A 
March 1982 private medical record reflects that, on 
examination, the veteran's nose was congested with deviated 
septum with about 60 percent nasal obstruction on the right 
side.  At the Travel Board hearing, the veteran testified 
that, most of the time, one of his nostrils stays 100 percent 
stopped up while the other is open.  Although there is no 
more recent clinical findings showing significant nasal 
obstruction, the Board finds the veteran's testimony to be 
credible and resolves all reasonable doubt in his favor.  A 
30 percent evaluation is not warranted because there is no 
evidence showing the veteran's rhinitis is manifested by 
polyps.  As a result, the Board finds that the veteran's 
service-connected rhinitis warrants a 10 percent evaluation 
under 38 C.F.R. § 4.97, DC 6522 (2005).  

The Board has considered the veteran's claims under all other 
potentially applicable diagnostic codes.  However, none of 
the other diagnostic codes more adequately evaluates the 
veteran's service-connected disabilities or assists the 
veteran in obtaining a higher evaluation.  Therefore, 
38 C.F.R. § 4.97, DCs 6502 to 6504 and 6515 to 6520 (1996) as 
well as DCs 6502 to 6504 and 6515 to 6524 (2005) are not for 
application in this case.  

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the veteran is entitled to a 
"staged" rating for his service-connected disabilities, as 
the Court indicated can be done in this type of case.  
However, upon reviewing the longitudinal record in this case, 
the Board finds that, at no time since the filing of the 
veteran's claim for service connection, in April 1994, have 
his sinusitis or rhinitis disabilities been more disabling 
than as currently rated under the present decision.


ORDER

1.  Entitlement to service connection for postoperative 
residuals of pterygium of the left eye is granted, subject to 
the statutes and regulations pertaining to the payment of 
monetary benefits.  

2.  Entitlement to an initial evaluation of 10 percent for 
service-connected sinusitis is granted, subject to the 
statutes and regulations pertaining to the payment of 
monetary benefits.

3.  Entitlement to an initial evaluation of 10 percent for 
service-connected rhinitis is granted, subject to the 
statutes and regulations pertaining to the payment of 
monetary benefits.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


